Title: To Benjamin Franklin from John Torris, 11 June 1780
From: Torris, John
To: Franklin, Benjamin


Honnd. Sir
Dunkerque 11th. June 1780.
My Correspondants at Morlaix & Capt. Macatter send me a Copy of their report & of the Letters they had the Honnor to write to your Excellency. The Circumstances & great Losses attended with the abusive detaintion of the Black Princess, are a havey Strock on us, as they are not only missing the Best opportunities to make Prises & to destress the Ennemy, but the expences to maintain so many men are very great endeed; & Instead of Proffitting by the fitting of so Stout & good a Cutter, if she is not Instantly Let at Liberty to sail, we will be apt to loose.
I can answer to your Excellency for the Innocence of the good Natured & Brave Capt. Macatter in the affair, & also for the Truth of their report & of their representations.
It is not the first Complaint we have to make against the Commissary at Morlaix. He is the Prime Cause of the Loss of the Poor Black Prince By disbanding all her Crew; He is really watchfull of all opportunity to mollest all americans & Specially the Captains & officers of our Privateers; He has the weakness to be affected with Jealousy for their Bravery & Success! He exceeds by far his orders & the dispositions of his Superieurs. I Beseech your Excellency will represent this Busey Commissary’s Behavior to My Lord De Sartine, who’s Intention, I am sure, is not to give a longer Chance to the Ennemy, by detaining so good a Privateer in Morlaix, & To the Immense Loss of all Concerns & Contrary to the Laws of Nations & to the Treaties Subsisting with America: Supose, nay, Capt. Macatter shou’d appear Blamable; But I do Insist his fault does proceed from Ignorance, & endeed, so good & so Brave a man as he Proves to be, deserves all Indulgences from his allies. His Ennemy wou’d show him generosity.
I Beseech your Excellency will Claim the departure of the Princess without any farther delay & we expect the Same from your Justice. I am with all respect Honnd. Sir your Excellency’s Most Humble & most obedient Servant
J. Torris

P.S. Your Excellency might easily obtain the asked for Prisonners from my Lord De Sartine, If you wou’d apply, & you will add to our gratitude.
His Excellency Dr. Franklin minister at the Court of France.

 
Endorsed: M. Torris June 11.
Notation: Mr. Torris June 11th. 1780
